Order filed, March 31, 2022.




                                       In The

                          Fourteenth Court of Appeals
                                 ____________

                               NO. 14-21-00753-CV
                                 ____________

                 MONICA NICOLE TOWNSEND, Appellant

                                            V.

                          SAIRA VASQUEZ, Appellee


                On Appeal from the County Court at Law No. 5
                          Fort Bend County, Texas
                   Trial Court Cause No. 19-CCV-066520


                                      ORDER

      The reporter’s record in this case was due February 14, 2022. See Tex. R.
App. P. 35.1. On March 3, 2022, this court granted the court reporters request for
extension of time to file the record until March 28, 2022. To date, the record has
not been filed with the court. Because the reporter’s record was not filed within
the time prescribed in the previous request, we issue the following order.

      We order Vanessa Owens, the court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                  PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Bourliot and Spain.